Citation Nr: 1743297	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

By way of a July 2016 decision, the Board denied the issue herein.  The Veteran subsequently appealed the denial of the claim to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued an Order granting the parties' Joint Motion for Remand (JMR).  In the JMR, the parties agreed that in its July 2016 decision, the Board did not address the inconsistencies in the September 2012 VA examination with other contradictory evidence contained within the record, rendering its statement of reasons and bases inadequate.  Additional evidence was submitted to VA by the Veteran after the Order was issued and the Veteran specifically requested review of the evidence by the Agency of the Original Jurisdiction (AOJ), as his Form 9 was filed prior to February 2, 2013.  See July 19, 2017 Correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that, pursuant to the terms of the JMR, additional development is necessary prior to final adjudication of the Veteran's claim.  

The September 2012 VA examiner found that it was less likely than not that the Veteran's right knee disability was related to service, reasoning, in part, that because the Veteran's osteoarthritis was bilateral, his right knee arthritis was much less likely to be related to a single injury.  However, as highlighted in the JMR, this examiner failed to reconcile the findings of a June 2012 VA examination, where testing showed that the Veteran's right knee was worse than his left knee.  There are also other medical records dating back to December 1998 that show that the Veteran's degenerative changes were greater in his right knee than his left knee.  Furthermore, this examiner did not explain why the Veteran's service treatment records "do not document any evidence of a significant injury to his right knee during period of service" when he previously discussed the Veteran's treatment/hospitalization for his right knee injury in service.

As such, a new VA examination must be afforded to the Veteran and the examiner will be asked to provide an etiological opinion, to include addressing whether the difference in severity between the Veteran's right and left knee degenerative arthritis is more likely than not attributable to the 1961 in-service right knee meniscus injury.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo a VA examination to address the right knee disorder.  The claims file must be made available to the examiner for review. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all right knee disorders found extant.  If the examiner determines that radiographic findings, such as x-rays, are not needed to rule in or out a diagnosis, the examiner is asked to explain why. 

Also, if the Veteran previously had any medical condition in the right knee that is no longer extant, please identify when that condition resolved.

(b) For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering these questions, the examiner is asked to consider the statements from the Veteran indicating that symptoms started during service when he injured his right knee while participating in a sack race (diagnosis in service: injury of cartilage of joint, possible torn lateral meniscus).  The examiner is asked to explain why this lay evidence makes it more or less likely that a right knee condition started during service.  If indicated, it should be explained whether there is a medical reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.

Additionally, the examiner should specifically discuss:

*in-service incidents of being struck by a car in August 1959, being knocked out falling against a chair (with a broken jaw), and foot complaints in 1962.  See September 2017 Appellant's Brief.

*post service findings of record showing that degenerative changes in the Veteran's right knee were greater than his left knee and whether or not the difference in severity between the knees is more likely than not attributable to the 1961 in-service right knee meniscus injury.  See December 1998, May 2009, and December 2009 Private Treatment Records; June 2012 Knee and Lower Leg Conditions Disability Benefits Questionnaire.

*Internet sources cited by the Veteran's representative in the September 2017 Appellant's Brief to illustrate the impact of the right knee injury on the Veteran's left knee and gait:

- http://www.wsiat.on.ca/english/mlo/symptoms_leg.htm
- https://www.rehab.research.va.gov/mono/gait/malanga.pdf
- https://en.wikipedia.org/wiki/Gait_analysis

In answering these questions, please articulate the reasons supporting all conclusions.  Identify what facts and information, whether found in the record or outside the record, support your opinion, and explain how that evidence justifies your opinion.

2. After completing all actions set forth above, readjudicate the claim of service connection for a right knee disability with consideration of all pertinent evidence, including the evidence added to the record following the April 2017 JMR and legal authority and addressing all relevant theories of entitlement, to include continuity of symptomatology under 38 C.F.R. § 3.303(b).  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




